                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 1 of 10


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ STATEMENT IN
               21                   v.                              ADVANCE OF THE SEPTEMBER 29
                                                                    HEARING
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                             PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                            SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 2 of 10


                   1          As the Court noted in its September 28, 2020 Order to Produce the Administrative Record

                   2   (Dkt. 225), two minutes prior to the start of the Court’s Case Management Conference, Defendant

                   3   U.S. Census Bureau tweeted that “The Department of Commerce has announced a target date of

                   4   October 5, 2020 to conclude the 2020 Census self-response and field data collection operations.”

                   5   @USCensusBureau, https://twitter.com/uscensusbureau/status/1310685274104569856.

                   6   Defendants were aware that this announcement was forthcoming before the hearing; Plaintiffs and

                   7   the Court had no time to react and respond. Having now had 24 hours to consider this latest

                   8   development, and in advance of this afternoon’s hearing, Plaintiffs note the following:

                   9          1.      This case is and has always been about the Replan’s accelerated timelines for

               10      conducting the 2020 Census. See Compl. (Dkt. 1) ¶ 1 (“This lawsuit challenges the unconstitutional

               11      and illegal decision by Secretary of Commerce Wilbur Ross, and Census Bureau (the ‘Bureau’)

               12      Director Steven Dillingham, to sacrifice the accuracy of the 2020 Census by forcing the Census

               13      Bureau to compress eight and a half months of vital data-collection and data-processing into four

               14      and a half months, against the judgment of the Bureau’s staff and in the midst of a once-in-a-century

               15      pandemic.”); Proposed Order (Dkt. 36-1) at 1 (“The U.S. Census Bureau’s August 3, 2020 Plan and

               16      shortened timeline for accomplishing the 2020 United States Census (“Rush Plan”), is stayed,

               17      pursuant to 5 U.S.C. § 705); 9/22/20 Tr. 23:21-24:5 (Dkt. 207) (“So I want to be clear about this.

               18      Our APA action challenges the timelines in the Replan.”).

               19             2.      This Court’s decision granting the stay and preliminary injunction was also all about

               20      the Replan’s accelerated timelines. As the Court explained, the Replan’s timelines shortened the

               21      2020 Census from 71.5 weeks to 49.5 weeks; self-response from 33.5 weeks to 29 weeks; NRFU

               22      from 11.5 weeks to 7.5 weeks; and data processing from 26 weeks to 13 weeks. Order Granting

               23      Plaintiffs’ Motion for Stay and Preliminary Injunction (“PI Order”) (Dkt. 208) at 9, 11. The Court

               24      found that this “significant compression” of the timelines is what constituted final agency action. Id.

               25      at 38. And the Court held that Defendants violated the APA by adopting this compressed timeline—

               26      for five independently sufficient reasons. Id. at 46-74.

               27             3.      The remedy the Court adopted was tailored to those APA violations. The Court

               28      stayed the Replan’s “September 30, 2020 deadline for the completion of data collection and
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                  SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 3 of 10


                   1   December 31, 2020 deadline for reporting the tabulation of the total population to the President,”

                   2   and “enjoined” Defendants from “implementing these two deadlines.” PI Order at 78.

                   3            4.      The legal effect of staying the Replan’s accelerated timelines was to “reinstate the

                   4   rule previously in force.” Organized Village of Kake v. USDA, 795 F.3d 956, 970 (9th Cir. 2015)

                   5   (en banc); see Dep’t of Homeland Security v. Regents of the Univ. of California, 140 S. Ct. 1891,

                   6   1916 n.7 (2020) (affirming district court judgment vacating recession and restoring DACA

                   7   program); NAACP v. Trump, 298 F. Supp. 3d 209, 245–46 (D.D.C. 2019). The rule previously in

                   8   force was the COVID-19 Plan which, the Court explained, provided 71.5 weeks for the 2020

                   9   Census—as well as a specific number of weeks for self-response, NRFU, and data processing. PI

               10      Order 6-7; see also Plaintiffs’ Response to Allegations of Noncompliance with Preliminary

               11      Injunction at 1 (Court’s PI Order “reimposes the Bureau’s own prior October 31 deadline for self-

               12      response and NRFU”) (Dkt. 218).

               13               5.      Defendants have been and continue to implement the shortened timelines from the

               14      Replan in violation of the Court’s orders. Plaintiffs intend to file a separate motion addressing these

               15      violations. But for current purposes, Defendants note the most recent. Defendants violated the PI

               16      Order by continuing to implement the September 30 Replan deadline by, among other things,

               17      declaring as recently as yesterday that the “2020 Census will conclude data collection on September

               18      30,     2020.”     See      2020   Census    Housing    Unit    Enumeration     Progress   by    State,

               19      https://2020census.gov/content/dam/2020census/news/daily-nrfu-rates/nrfu-rates-report-09-28.pdf

               20

               21

               22

               23

               24

               25      This statement is from the Bureau’s own website and on a page that has been updated daily. Only

               26      after Plaintiffs alerted the Court to this violation did Defendants finally remove the September 30

               27      date.

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                  SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 4 of 10


                   1          6.      Yesterday’s announcement of an October 5 “target date” to end self-response and

                   2   field operations is only the latest in that string of violations. The Court’s stay and preliminary

                   3   injunction was intended to remedy the multiple APA violations found—which were all focused on

                   4   the Replan’s accelerated timelines. To the extent Defendants (wrongly) believed that they had free

                   5   rein to end data collection any time they wanted, so long as it wasn’t on September 30, they should

                   6   have asked this Court for clarification.       See Institute of Cetacean Research v. Sea Sheperd

                   7   Conservation Society, 2017 WL 1057644, at *2 (W.D. Wash. March 17, 2017) (“The Supreme Court

                   8   teaches that when questions arise as to the interpretation or application of an injunction order, a party

                   9   should seek clarification or modification from the issuing court, rather than risk disobedience and

               10      contempt” (internal citations and quotations omitted)). Moreover, Plaintiffs note that the declaration

               11      from James T. Christy filed earlier today states that Defendants already notified all Census field

               12      staff—via text message—that NRFU operations will end on October 5. Dkt. 234 (Christy Decl. ¶

               13      14). The fact that Defendants never used such means of communications prior to now—i.e., to make

               14      sure all field staff were aware of this Court’s prior orders—but only use it to announce a violation

               15      of the Court’s order, is problematic in and of itself.

               16             7.      If any ambiguity still remains, this Court should immediately clarify the scope of the

               17      preliminary injunction. Defendants are enjoined from “implementing the Replan’s accelerated

               18      timelines.” And, given Defendants’ recent actions, the Court should also make express what is

               19      already implicit in the PI order and what was spelled out in the TRO: Defendants cannot “implement

               20      or allow to be implemented any actions as a result of the accelerated timelines in the Replan,

               21      including but not limited to winding down or altering any Census field operations.” Order Granting

               22      Motion for Temporary Restraining Order at 7 (Dkt. 84). Because Plaintiffs understand that “closeout

               23      procedures” pegged to the new October 5 “target date” are imminent, any such clarification should

               24      be effective immediately.

               25             7.      All of the above is squarely within the scope of this Court’s remedial authority. As

               26      discussed during yesterday’s hearing, the traditional remedy for an APA violation is a stay (and,

               27      ultimately, vacatur), which does not preclude the agency from issuing a new order in compliance

               28      with the APA’s procedural requirements. See Monsanto v. Geertson Seed Farms, 561 U.S. 139,

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       3            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                   SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 5 of 10


                   1   159-65 (2010). But that does not mean that the agency can turn around the next day and issue the

                   2   same decision, or allow the agency to effectively implement its prior invalid rule with a non-

                   3   substantive tweak that does not remedy any of the defects found. And it certainly does not give an

                   4   agency license to engage in self-help that would defeat emergency relief needed to prevent

                   5   irreparable harm. The Secretary’s tweet of a new “target date” violates all of those precepts.

                   6          8.      The district court’s decision in New York v. United States Department of Commerce,

                   7   351 F. Supp. 3d 502 (S.D.N.Y. 2019), makes exactly this point. There, the court vacated Secretary

                   8   Ross’s decision to add a citizenship question to the 2020 Census and granted an injunction. The

                   9   court explained that vacatur alone was insufficient to redress the plaintiffs’ injuries for two reasons.

               10      First, “Secretary Ross could theoretically reinstate his decision by simply reissuing his

               11      memorandum under a new date or by changing the memorandum in some immaterial way.” Id. at

               12      676. An injunction was needed to make the “vacatur effective, as it prevents Secretary Ross from

               13      arriving at the same decision without curing the problems identified” in the court’s decision. Id.

               14      Second, an injunction would “make it easier for Plaintiffs to seek immediate recourse,” which was

               15      “critical” given the expedited timing. Id. The court accordingly enjoined the defendants “from

               16      adding a citizenship question to the 2020 census questionnaire based on Secretary Ross’s” existing

               17      “memorandum or based on any reasoning that is substantially similar to the reasoning contained in

               18      that memorandum.” Id. at 676-77. And the court enjoined the defendants from “adding a citizenship

               19      question to the 2020 census questionnaire unless the Secretary” remedied the violations found—

               20      which the court specifically listed. Id. at 677; see also State v. Ross, 358 F. Supp. 3d 965, 1050

               21      (N.D. Cal. 2019) (endorsing and adopting the same reasoning). The same relief is warranted here.

               22             9.      Defendants, for their part, vehemently deny that this is new final agency action

               23      subject to independent APA review. But they cannot have it both ways. Either they (purport) to

               24      have engaged in reasoned decisionmaking and issued a new final agency action subject to judicial

               25      review, or they admit that this is just a new attempt to implement the shortened timelines in the

               26      Replan. If the former, Plaintiffs will welcome the opportunity to challenge the “new” decision on

               27      its merits or lack thereof. If the latter, Defendants have violated the PI Order and this Court should

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                  SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 6 of 10


                   1   make absolutely clear that any further action in this respect (short of reviewable final agency action)

                   2   will be treated as such.

                   3

                   4

                   5

                   6   Dated: September 29, 2020                          LATHAM & WATKINS LLP

                   7                                                      By: /s/ Melissa Arbus Sherry
                                                                             Melissa Arbus Sherry
                   8
                                                                          Steven M. Bauer (Bar No. 135067)
                   9                                                      steven.bauer@lw.com
                                                                          Sadik Huseny (Bar No. 224659)
               10                                                         sadik.huseny@lw.com
                                                                          Amit Makker (Bar No. 280747)
               11                                                         amit.makker@lw.com
                                                                          Shannon D. Lankenau (Bar. No. 294263)
               12                                                         shannon.lankenau@lw.com
                                                                          LATHAM & WATKINS LLP
               13                                                         505 Montgomery Street, Suite 2000
                                                                          San Francisco, CA 94111
               14                                                         Telephone: 415.391.0600
                                                                          Facsimile: 415.395.8095
               15
                                                                          Richard P. Bress (admitted pro hac vice)
               16                                                         rick.bress@lw.com
                                                                          Melissa Arbus Sherry (admitted pro hac vice)
               17                                                         melissa.sherry@lw.com
                                                                          Anne W. Robinson (admitted pro hac vice)
               18                                                         anne.robinson@lw.com
                                                                          Tyce R. Walters (admitted pro hac vice)
               19                                                         tyce.walters@lw.com
                                                                          Genevieve P. Hoffman (admitted pro hac vice)
               20                                                         genevieve.hoffman@lw.com
                                                                          Gemma Donofrio (admitted pro hac vice)
               21                                                         gemma.donofrio@lw.com
                                                                          LATHAM & WATKINS LLP
               22                                                         555 Eleventh Street NW, Suite 1000
                                                                          Washington, D.C. 20004
               23                                                         Telephone: 202.637.2200
                                                                          Facsimile: 202.637.2201
               24
                                                                          Attorneys for Plaintiffs National Urban League;
               25                                                         League of Women Voters; Black Alliance for
                                                                          Just Immigration; Harris County, Texas; King
               26                                                         County, Washington; City of San Jose,
                                                                          California; Rodney Ellis; Adrian Garcia; and
               27                                                         the NAACP
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      5            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                  SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 7 of 10


                   1
                       Dated: September 29, 2020              By: /s/ Jon M. Greenbaum
                   2                                          Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
                   3                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   4
                                                              Ezra D. Rosenberg (admitted pro hac vice)
                   5                                          erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
                   6                                          dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
                   7                                          mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
                   8                                          asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   9                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               10                                             RIGHTS UNDER LAW
               11                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               12                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               13
                                                              Attorneys for Plaintiffs National Urban League;
               14                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               15                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               16                                             NAACP; and Navajo Nation
               17
                                                              Wendy R. Weiser (admitted pro hac vice)
               18                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               19                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               20                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               21                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               22                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               23

               24                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               25                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               26                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               27
                                                              Mark Rosenbaum (Bar No. 59940)
               28                                             mrosenbaum@publiccounsel.org

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                      SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 8 of 10


                   1                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   2                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   3                                          Facsimile: 213.385.9089
                   4
                                                              Attorneys for Plaintiff City of San Jose
                   5
                                                              Doreen McPaul, Attorney General
                   6                                          dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice forthcoming)
                   7                                          jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
                   8                                          JUSTICE
                                                              P.O. Box 2010
                   9                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               10

               11                                             Attorneys for Navajo Nation

               12      Dated: September 29, 2020              By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
               13                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               14                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               15                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               16                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               17
                                                              LOS ANGELES
               18                                             200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
               19                                             Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
               20
                                                              Attorneys for Plaintiff City of Los Angeles
               21
                       Dated: September 29, 2020              By: /s/ Michael Mutalipassi
               22                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               23                                             Michael Mutalipassi (Bar No. 274858)
               24                                             michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
               25                                             200 Lincoln Avenue
                                                              Salinas, CA 93901
               26                                             Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
               27
                                                              Attorneys for Plaintiff City of Salinas
               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                      SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 9 of 10


                   1   Dated: September 29, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 29, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (pro hac vice pending)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                      SEPTEMBER 29 HEARING
                       Case 5:20-cv-05799-LHK Document 243 Filed 09/29/20 Page 10 of 10


                   1
                       Dated: September 29, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                              I, Melissa Arbus Sherry, am the ECF user whose user ID and password authorized the
               11
                       filing of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document
               12

               13      have concurred in this filing.

               14
                       Dated: September 29, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Melissa Arbus Sherry
               16                                                            Melissa Arbus Sherry
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     9            PLTFS.’ STATEMENT IN ADVANCE OF THE
 SAN FRANCISCO
                                                                                                 SEPTEMBER 29 HEARING
